Citation Nr: 0615440	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-34 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for ischemic heart 
disease.

2.  Whether new and material evidence has been received to 
reopen service connection for mitral valve prolapse with 
premature ventricular contractions and thickened mitral 
valve.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
December 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Louis, Missouri, which in pertinent part, denied the 
veteran's claim for service connection for ischemic heart 
disease.

The Board notes that the veteran's August 2003 Notice of 
Disagreement must be interpreted to include his disagreement 
with the August 2003 reopening and then denial of his claim 
of service connection for mitral valve prolapse with 
premature ventricular contractions and thickened mitral 
valve.  The claims file reflects that the RO furnished the 
veteran with a Statement of the Case regarding the ischemic 
heart disease; however, the claims file does not reveal that 
the RO ever furnished the veteran with a Statement of the 
Case regarding the claim to reopen service connection for 
mitral valve prolapse with premature ventricular contractions 
and thickened mitral valve.  Accordingly, the Board is 
required to remand the latter issue for the issuance of a 
Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim decided herein; all reasonable 
development necessary for the disposition of the appeal of 
this claim has been completed.

2.  Service medical records show numerous complaints of chest 
pain diagnosed as atypical chest pain of questionable 
etiology, without a definitive diagnosis of heart disease; 
post-service, objective cardiac work-ups, including multiple 
echocardiograms (ECG), normal pulmonary function tests, a 
negative thallium stress test, a negative chest x-ray, a 
cardiac laboratory work-up, a Holter monitor, a cardiac 
perfusion chemical stress test, a cardiac catheterization and 
a normal electrocardiogram (EKG), did not definitively 
demonstrate the presence of coronary artery/ischemic heart 
disease; and the most probative medical opinion reflects that 
the veteran does not have ischemic heart disease.


CONCLUSION OF LAW

Ischemic heart disease was not incurred in or aggravated by 
military service and may not be presumed to be of service 
onset.   38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the veteran was sent a VCAA notice letter in March 2003, 
five months before the initial rating decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Also see 
VAOPGCPREC 7-2004.  An additional VCAA notice was sent in 
October 2004.  The notices collectively
comply with the four requirements in 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), in that they (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the claimant is expected 
to provide; (3) inform the claimant about the information and 
evidence that VA will attempt to provide on his behalf; and 
(4) request the claimant provide any evidence in his 
possession that pertains to the claim.  The notice letters 
addressed all four elements.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was only informed of the 
existence of a disability and the connection between the 
veteran's service and the disability elements.  Despite the 
exclusion of three elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the veteran's status as an 
honorably discharged veteran was previously established.  
Since the Board finds that service connection for ischemic 
heart disease is not warranted in this appeal, the degree of 
disability and an effective date for service connection for 
ischemic heart disease are not issues before the Board.  In 
sum, the lack of notice has no prejudicial consequence.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for VA examinations, to address the 
nature and etiology of the veteran's claimed ischemic heart 
disease.  There is sufficient medical evidence of record to 
make a decision on the claim on appeal.
Law and Regulations

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  In order to show a chronic disease in service 
there must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2005).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for cardiovascular renal 
disease if it is manifested to a degree of 10 percent within 
one year following separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2005).  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, lay statements, VA records for treatment from 2000 
to 2004, VA examination reports and his contentions, as 
presented in hearing testimony and argument.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The veteran contends that the chest pains he experienced in 
service are related to a current heart disability, ischemic 
heart disease.  A review of the record indicates that service 
connection for ischemic heart disease is not warranted in 
this case because the evidence fails to establish a current 
disability of ischemic heart disease.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Beginning first with the issue of current disability, the 
evidence conflicts.  A diagnosis of ischemic heart disease, 
also known as coronary heart disease appears at two places in 
the record.  The veteran's primary care physician makes the 
diagnosis in September 2002; however, the clinician does not 
state how he arrived at the diagnosis.  He does not reference 
the results of any objective cardiac testing.  A diagnosis of 
coronary artery disease also appears in a December 2003 
compensation examination for joints.  There is no indication 
of how the examining clinician arrived at the diagnosis; it 
does not appear that he based his diagnosis on a review of 
all recent objective cardiac diagnostic tests.  The VA 
examiner in August 2004 acknowledges the diagnosis of 
coronary artery disease by another clinician, but points to 
several tests to refute the diagnosis.  The Board finds his 
opinion as to the proper diagnosis of the veteran's atypical 
chest pains to be more probative, i.e., more credible than 
the diagnosis of the joints examiner and the treating 
physician.  See Owens v. Brown, 7 Vet. App. 429 (1995) (the 
Board is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so).  

The Board finds the opinion of the August 2004 examiner to be 
more probative than the treating physician's because the VA 
examiner had possession of the veteran's claims file and he 
reviewed it in conjunction with his examination of the 
veteran.  It is not evident from the treating physician's 
note that he reviewed service medical records and all 
pertinent medical evidence on file.  Notably, the treating 
physician arrived at his diagnosis and opinion prior to the 
veteran undergoing a cardiac catheterization, which was 
negative.  It is also significant that the August 2004 
examiner is a cardiologist, which indicates his specialty is 
cardiology, unlike the treating physician whose title is 
"primary care physician" and the VA joints examiner whose 
title is "staff physician."  It should also be recognized 
that the "treating physician rule" that gives the opinions 
of treating physicians greater weight in evaluating medical 
evidence has been rejected in the context of veterans' 
benefits claims.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  
In regard to the December 2003 VA examiner, it is noteworthy 
that his examination was for joints, not a heart disability.  
Consequently, he offered no findings related to the 
cardiovascular system, other than blood pressure and pulse.  
While he does reference an abnormal chemical stress test in 
the veteran's medical history, there is no evidence that he 
considered the normal cardiac catheterization, laboratory 
results, Holt monitor, ECGs, and EKGs, before arriving at his 
diagnosis.  In summary, the Board finds the opinion of the 
August 2004 VA examiner has significantly greater probative 
value than that of the veteran's primary care doctor and the 
VA joints examiner.  Based on the August 2004 VA examiner's 
diagnosis of costochondritis with no ischemic heart disease, 
the Board concludes that there is no current disability.  
Because there is no current diagnosis of ischemic heart 
disease, the medical opinion expressed by the veteran's 
primary care physician in September 2002 that such disease is 
related to service is rendered moot.  As the evidence in this 
matter clearly preponderates against a current disability of 
ischemic heart disease, service connection for that 
disability is not warranted.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (absent proof of present disability 
there can be no valid claim).




ORDER

Service connection for ischemic heart disease is denied.


REMAND

In August 2003, when the veteran initiated an appeal of the 
issue of entitlement to service connection for ischemic heart 
disease, the veteran also filed a timely notice of agreement 
to the August 2003 rating decision which denied the veteran's 
claim to reopen service connection for mitral valve prolapse 
with premature ventricular contractions and thickened mitral 
valve.  While the RO issued a Statement of the Case and a 
Supplemental Statement of the Case on the issue of 
entitlement to service connection for ischemic heart disease, 
the RO did not issue a Statement of the Case addressing the 
issue of whether new and material evidence had been received 
to reopen service connection for mitral valve prolapse with 
premature ventricular contractions and thickened mitral 
valve.  

When there has been an initial RO adjudication of a claim and 
a Notice of Disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon, 12 Vet. App. 238 (1999).  
Consequently, the Board finds that in view of the timely 
Notice of Disagreement filed by the appellant in August 2003 
as to the issue of whether new and material evidence had been 
received to reopen service connection for mitral valve 
prolapse with premature ventricular contractions and 
thickened mitral valve, the Board is required to remand this 
claim for issuance of an appropriate Statement of the Case.

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court addressed directives consistent with the 
VCAA with regard to new and material evidence.  

The Court stated that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a service 
connection claim.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to first reopen the claim and 
then to establish entitlement to the benefit sought by the 
claimant underlying his claim to reopen.

The content of the notice for a claim to reopen service 
connection based on new and material evidence is influenced 
by the evidence that was of record at the time of the last 
denial.  In order to provide claimants with a meaningful 
opportunity to participate in the adjudication of their 
claims, which was the underlying legislative intent of the 
VCAA notice requirements, within the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and respond with a notice letter that 
describes what evidence is necessary to substantiate the 
element(s) of service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  

The veteran in this matter was not provided specific notice 
of what constitutes material evidence in his claim to reopen 
service connection for mitral valve prolapse with premature 
ventricular contractions and thickened mitral valve.  The 
failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide notice to a claimant of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because he or she would not know what evidence was needed to 
reopen his or her claim.  Accordingly, the issue of whether 
new and material evidence has been received to reopen service 
connection for mitral valve prolapse with premature 
ventricular contractions and thickened mitral valve must be 
remanded for the claimant to be furnished specific 
notification of the reason(s) for the prior final denial and 
of what constitutes material evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini, 18 Vet. 
App. 112 (2004); VAOPGCPREC 7-2004; 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  
(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will seek 
to provide; (3) inform the claimant about 
the information and evidence the claimant 
is expected to provide; and (4) request 
that the claimant provide any evidence in 
the claimant's possession that pertains to 
the claim.

The VCAA notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman, 19 Vet. App. 473 (2006) 
(requiring VCAA notice to include the five 
elements of a service connection claim:  
(1) veteran status; (2) existence of a 
disability; (3) a connection between the 
veteran's service and the disability; (4) 
degree of disability; and (5) effective 
date of the disability.).

The VCAA notice should include specific 
notice of why the claim was previously 
denied and what constitutes material 
evidence for the purpose of reopening the 
claim for service connection for mitral 
valve prolapse with premature ventricular 
contractions and thickened mitral valve.  
Kent, No. 04-181 (U.S. Vet. App. March 31, 
2006).

2.  Thereafter, the AMC should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the AMC should undertake it 
before further adjudication of the claim.

3.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be 
furnished a Statement of the Case with 
respect to the issue whether new and 
material evidence had been received to 
reopen service connection for mitral 
valve prolapse with premature ventricular 
contractions and thickened mitral valve, 
and given the opportunity to respond 
thereto.  

4.  The RO is reminded that any Statement 
of the Case issued with respect to the 
claim to reopen service connection for 
mitral valve prolapse with premature 
ventricular contractions and thickened 
mitral valve must contain all applicable 
laws and regulations, and the appellant 
must be advised of the time in which to 
perfect his appeal.  The appellant is 
admonished that the Board will not 
consider this claim without the filing of 
a timely substantive appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


